Name: Council Regulation (EEC) No 2066/88 of 11 July 1988 increasing the volume of the Community tariff quota opened by Regulation (EEC) No 4100/87 for a certain form of polyvinylpyrrolidone
 Type: Regulation
 Subject Matter: tariff policy;  chemistry
 Date Published: nan

 12. 7. 88 Official Journal of the European Communities No L 181 /39 COUNCIL REGULATION (EEC) No 2066/88 of 11 July 1988 increasing the volume of the Community tariff quota opened by Regulation (EEC) No 4100/87 for a certain form of polyvinylpyrrolidone question, the additional volume should be allocated in its entirety to the Community reserve, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 28 thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 4100/87 (') opened, for the period from 1 January to 31 December 1988, a Community tariff quota at zero duty for a certain form of polyvinylpyrrolidone falling within code ex 3905 90 00 of the combined nomenclature, the volume of which was set at 70 . tonnes : Whereas, on the basis of the latest statistics concerning this product for the current year, it is estimated that the Community's immediate additional requirements for imports from non-member countries total 90 tonnes ; whereas this quota volume should be increased by that amount to cover those requirements ; whereas, in order to safeguard the Community nature of the tariff quota in HAS ADOPTED THIS REGULATION : Article 1 The volume of the Community tariff quota opened by Regulation (EEC) No 4100/87 for a certain form of polyvinylpyrrolidone falling within code ex 3905 90 00 of the combined nomenclature shall be raised from 70 to 1 60 tonnes. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. r . Done at Brussels, 11 July 1988 . For the Council The President P. ROUMELIOTIS (') OJ No L 383, 31 . 12. 1987, p. 20.